Allowable Subject Matter
This application is in condition for allowance except for the presence of the withdrawn claims 4-5, 7-12 directed to the non-elected species without traverse.  Accordingly, claims 4-5 and 7-12 been cancelled and claims 1-3, 6, 15-18 have been considered as the followings:
Claims 1-3, 6, 15-18 are allowed.
The following is a statement of reasons for allowance: an independent Claim 1 is free of the prior art because the prior art does not teach or suggest a chain saw that has a housing, a guiding plate, a chain arranged around the guiding plate, a unique of a tensioning component that includes a knob, a driving member (see the claim interpretation in the last office action), and a transmission mechanism, wherein the transmission mechanism comprises a releasing block including inner teeth for driving a gear set which includes a sun gear and at least one planetary gears mounted on the knob for matching with the at least one planetary gear with many other limitations as set forth in claim 1 (emphasis added). 
Wu (CN212338099 U and Translation) discusses a tensioning component using a sun gear and at least one planetary gears for tensioning a chain of a chain saw, but its filing date is not qualified as a prior art. Moreover, Wu’s reference has a different configuration from configurations of Chen (CN201353802Y, art of record) and Yu (US 2011/0308096, art of record). 
Thus, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  
Therefore, claims 2-3, 6, 15-18 are considered to contain allowable subject matter due to their dependency on claim 1. Thus, Claims 1-3, 6, 15-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        8/8/2022